Citation Nr: 0304529	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Service connection for degenerative disc disease of the 
lumbar spine (claimed as  low back pain).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee, which denied service connection for a low back 
condition.  The case was remanded by the Board in May 2001 
and has now been returned for appellate review.  


FINDING OF FACT

The veteran does not have a low back condition that is 
related to his service.    


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent a letter 
to the veteran in June 2001, which informed him of what 
evidence the VA needed in order to decide his claim.  It also 
instructed the veteran to complete authorization and consent 
to release information forms in order for VA to be able to 
obtain the veteran's treatment records.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The June 2001 letter and the 
supplemental statement of the case (SSOC), issued in November 
2002, informed him that, provided certain criteria were met, 
VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2002), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2002). Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2002).  The veteran submitted 
statements in June 2001 and January 2003 in which he informed 
VA that he had no additional evidence to submit.  

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

	II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The medical evidence in this case includes the veteran's 
service medical records for the period of May 1964 to May 
1967, and a VA examination report from July 2001.  

The veteran's service medical records were negative for any 
complaints, findings, diagnosis, or treatment of a low back 
condition.  However, in a medical history report completed by 
the veteran in conjunction with the veteran's separation 
examination of April 1967, the veteran indicated that he had 
recurrent back pain.  The examiner commented that the veteran 
reported he had back pain on long motor trips.  Examination 
of the spine was normal.  This subjective complaint of back 
pain by the veteran is the only evidence of such in the 
service records.  

In the VA medical examination report of July 2001, which 
included a review of his C-file, the examiner noted that 
imaging studies obtained of the spine demonstrated mild 
degenerative changes and that the disc spaces appeared to be 
maintained.  He also stated that there were no obvious 
fractures present.  The impression was listed as lumbar 
spine, degenerative disc disease.  

The examiner stated:

In my professional opinion it is as least 
[as] likely as not that the veteran's 
condition is not related to any specific 
injury in service that currently correlates 
with the [veteran's] current symptoms...[I] 
believe that his symptoms are primarily 
related to disc pain, but he does not have 
obvious evidence of neurological 
involvement...[The veteran's] current condition 
demonstrates one that [is] typical in 
patients who have had no history of service 
connected injuries and therefore at this time 
[I]  cannot show demonstrated clear evidence 
of a continuing process that can be clearly 
related specifically to his vague history of 
the start of nonspecific low back pain. 

While hardly a model of clarity, a reading of the opinion in 
its entirety reflects clearly that the examiner was of the 
opinion that no relationship existed between the veteran's 
low back condition and his military service.  Further, a look 
at the record shows that except for the vague complaint of 
back pain on long motor trips on examination in 1967, there 
is no credible evidence tending to establish continuity of 
symptoms from that time up to the time of the veteran's claim 
for compensation in 1999, a period of more than 30 years.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
lengthy period without documented treatment or 
contemporaneous evidence of continuing complaints weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).   

The veteran was asked to provide information concerning 
treatment he may have received for his low back; however, no 
such information was provided and the veteran indicated that 
he had no additional evidence to submit.  In addition, the 
Board notes that the C-file does not contain competent 
medical evidence tending to show a nexus between the 
veteran's back condition and his active service.  See 
38 U.S.C.A. § 1110.  Accordingly, the veteran's claim for 
service connection for a low back condition must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the preponderance of the 
evidence as discussed above weighs heavily in favor of a 
denial of his claim; therefore the "benefit of the doubt" 
doctrine is not for application.  38 C.F.R. § 3.102.  

ORDER

Service connection for degenerative disc disease, claimed as 
low back pain, is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

